Detailed Action
This action is in response to Applicant's communications filed 27 November 2020.  
Claim(s) 1, 6, and 11 was/were amended.  No claims was/were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1, 3-6, 8-11, and 13-15 are pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 November 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments/amendments, filed 18 May 2020, regarding the rejections of claims 1, 3-6, 8-11, and 13-15 under 35 USC 103 have been fully considered but are not persuasive.
(Remarks/Arguments, p. 8) that Bonet does not teach the newly amended claim language "wherein the plurality of values and the pre-defined threshold are specific to an application or a domain."  Applicant notes that Bonet teaches "The MIMIC algorithm begins by generating a random population of candidates choosen uniformly from the input space.  From this population the median fitness is extracted and is denoted θ0" sec. 3, p. 426.  
The definition of domain is the following: "The domain of a function is the set of its possible inputs, i.e., the set of input values where for which the function is defined. In the function machine metaphor, the domain is the set of objects that the machine will accept as inputs." (https://mathinsight.org/definition/domain). Based on this definition, Bonet teaches that the plurality of values is specific to a domain ("a random population of candidates choosen uniformly from the input space") and the predefined threshold is specific to the domain because it is based on the plurality of values which is specific to the domain ("from this population the median fitness is extracted and is denoted θ0").
Applicant’s arguments, 27 November 2020, with respect to the rejections of claims 1, 3-6, 8-11, and 13-15 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "higher" in claims 1, 6, and 11 is a relative term which renders the claims indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. ("MIMIC: Finding Optima by Estimating Probability Densities", hereinafter "Bonet") in view of Lodhi ("Deep Relational Machines") and Venugopal et al. (On Lifting the Gibbs Sampling Algorithm, hereinafter "Venugopal").

Regarding Claim 1,
Bonet teaches a processor implemented method comprising:
(a) initializing (i) a dataset comprising a plurality of values ("The MIMIC algorithm beings by generating a random population of candidates choosen uniformly from the input space." sec. 3, p. 426) and (ii) a pre-defined threshold ("From this population the median fitness is extracted and is denoted θ0" sec. 3, p. 426; θ is the predefined threshold) wherein the plurality of values and the pre-defined threshold are specific to an application or a domain ("a random population of candidates choosen uniformly from the input space" sec. 3, p. 426; "From this population the median fitness is extracted and is denoted θ0" sec. 3, p. 426);
(b) partitioning the plurality of values into a first set of values and a second set of values based on the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches the step of partition the plurality of values, wherein the first set of values that is less than threshold θ are retained, and the second set of values are not retained);
(d) identify an optimal set of values among the first set of values and the second set of values ("we are faced with the task of generating samples that match as closely as possible the true joint distribution" sec. 4, p. 427; "MIMIC... performs optimization by successively approximating the conditional distribution of the inputs given a bound on the cost function" sec. 6, p. 430; the optimization of the distribution teaches the optimal set of values between the first set of values and the second set of values);
 (e) sampling the optimal set of values to generate one or more samples (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 1 teaches sampling the optimal set of values and Step 2 teaches to generate one or more samples);
adjusting, using the one or more generated samples, value of the pre-defined threshold and repeating steps (b) til (e) until an optimal sample is generated (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 1 teaches using the one or more generated samples, Step 3 teaches adjusting the value of the pre-defined threshold; "Bounds on these conditions can be used to prove convergence in a finite number of successive approximation steps" sec. 3, p. 426, this teaches repeating steps until an optimal sample is generated).

Bonet does not explicitly teach: 
(c) constructing, using an Inductive Logic Programming (ILP) engine and a domain knowledge associated with the dataset, a machine learning model on the first set of values and the second set of values to obtain one or more rule based Boolean features; and
(d) training, using the one or more rule based Boolean features that are being appended to the dataset, a deep belief network (DBN) model,

wherein a subset of the Boolean features is clamped on while sampling to generate samples consistent with the rules; 
wherein the separator variable is assigned a value 1 when a value of a sample is below the pre-defined threshold and a value 0 if the value of the sample is above the pre-defined threshold, wherein the separator variable discriminates between good and bad samples, and 
wherein at the higher level hidden layer, Gibbs chain is executed before moving down the model while sampling.

Lodhi teaches: 
(c) constructing, 
using an Inductive Logic Programming (ILP) engine and a domain knowledge associated with the dataset, (

    PNG
    media_image2.png
    233
    485
    media_image2.png
    Greyscale
 
sec. 2, p. 214)
("The data D comprising positive and negative examples are encoded as ground facts." sec. 3, p. 214, the positive examples teaches the first set of values and the negative examples teaches the second set of values) to obtain one or more rule based Boolean features (

    PNG
    media_image3.png
    194
    485
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    488
    media_image4.png
    Greyscale

sec. 3, p. 215);
(d) training, using the one or more rule based Boolean features that are being appended to the dataset, a deep belief network (DBN) model ("A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system.  A set of hypothesized rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers." sec. 1, p. 213, a restricted Boltzmann machine is a type of deep belief network),
wherein the rule based Boolean features are appended to a highest hidden layer of the DBN model and a separator variable is appended to the higher level hidden layer of the DBN model while training ("Encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image5.png
    66
    358
    media_image5.png
    Greyscale
  "A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system. A set of hypothesised rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers. Once a suitable representation is obtained, classification or regression problems are solved by using support vector machines (SVMs) in conjunctions with the features learned at the highest layer." sec. 1, p. 213),
wherein a subset of the Boolean features is clamped on while sampling to generate samples consistent with the rules ("A subset F. is selected by applying Algorithm 1 to a validation or training set. The process is repeated for all the classes, and hence comprises m iterations. The obtained m subsets are merged into a rule set F. If there are any redundant rules they are removed from the set F. An input data vector for the next layer is generated by assessing whether the example satisfy the conditions of the rule set F or not." sec. 3, p. 216), 
wherein the separator variable is assigned a value 1 when a value of a sample is below the pre-defined threshold and a value 0 if the value of the sample is above the pre-("The background knowledge B is given by a set of Horn clauses where the set comprises ground facts or non-ground clauses.  A hypothesis F, in the for of Horn Clauses (rules), is induced. The data is transformed for the next layer by determining whether an example di is implied by the hypothesis F conjoined with the background knowledge.  A rule fj E F conjoined with the background knowledge B is viewed as an encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image5.png
    66
    358
    media_image5.png
    Greyscale
)
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date to modify the optimization algorithm framework for models as taught by Bonet to incorporate the model including inductive logic programming and restricted Boltzmann machines as taught by Lodhi in order to improve accuracy and performance, e.g. see Lodhi (Abstract, p. 212; sec. 5, pp. 218-219), and because doing so could be readily and easily performed by any person ordinarily skilled in the art, without undue experimentation or risk of unexpected results. 

While Lodhi teaches the DBN model, the Bonet and Lodhi combination does not teach wherein the higher level hidden layer, Gibbs chain is executed before moving down the model while sampling.
	Venugopal teaches wherein the higher level hidden layer, Gibbs chain is executed before moving down the model while sampling ("we consider blocked Gibbs sampling, an advanced MCMC scheme, and lift it to the first-order level" sec. Abstract, p. 1; "Given an MLN, a set of query atoms and evidence, we can adapt the basic (propositional) Gibbs sam-pling [6] algorithm for computing the marginal probabilities of query atoms given evidence as follows." sec. 2.1, p. 3).
	Bonet and Venugopal are analogous art because both are directed to modeling complex models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inductive logic programming and restricted Boltzmann machine model of the Bonet/Lodhi combination with the Gibbs sampling algorithm of Venugopal.  The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy, scalability and convergence, as suggested by Venugopal ("Our experimental evaluation shows that lifted Gibbs sampling is superior to the propositional algorithm in tems of accuracy, scalability and convergence" sec. Abstract, p. 1).

Regarding Claim 3,
The Bonet/Lodhi/Venugopal combination teaches the method of claim 1.  Bonet further teaches wherein the step of partitioning the plurality of values into a first set of values and a second set of values based on the pre-defined threshold comprises performing a comparison of each value from the plurality of values with the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches partitioning by comparing the values to the threshold θ).

Regarding Claim 4,
The Bonet/Lodhi/Venugopal combination teaches the method of claim 1.  Bonet further teaches wherein the first set of values are values lesser than or equal to the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches the step of partition the plurality of values, wherein the first set of values that is less than threshold θ are retained, and the second set of values are not retained; Examiner notes that while Bonet explicitly teaches the first set of values are less than threshold θ, it would have been obvious to one of ordinary skill in the art to modify the first set of values to include less than or equal to threshold θ).

Regarding Claim 5,
The Bonet/Lodhi/Venugopal combination teaches the method of claim 1.  Bonet further teaches wherein the second set of values are values greater than the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches the step of partition the plurality of values, wherein the first set of values that is less than threshold θ are retained, and the second set of values are not retained; Examiner notes that while Bonet teaches the second set of values are greater than or equal to the threshold θ, it would have been obvious to one of ordinary skill in the art to modify the second set of values to greater than threshold θ).

Regarding Claims 6 and 8-10,
Claims 6 and 8-10 recite(s) a system comprising instructions for performing functions corresponding to the method steps recited in claims 1 and 3-5, respectively.  The Bonet/Lodhi/Venugopal combination teaches the limitations of claims 6 and 8-10 as set forth above in connection with claims 1 and 3-5.  Therefore, claims 6 and 8-10 is rejected under the same rationale as respective claims 1 and 3-5.

Regarding Claims 11 and 13-15,
Claims 11 and 13-15 recite(s) a non-transitory machine readable information storage medium comprising instructions corresponding to the method steps recited in claims 1 and 3-5, respectively.  The Bonet/Lodhi/Venugopal combination teaches the limitations of claims 11 and 13-15 as set forth above in connection with claims 1 and 3-5.  Therefore, claims 11 and 13-15 is rejected under the same rationale as respective claims 1 and 3-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116